194 Cal. App. 2d 771 (1961)
THE PEOPLE, Respondent,
v.
SEYMOUR IVEAN BRUSH, Appellant.
Crim. No. 3112. 
California Court of Appeals. Third Dist.  
Aug. 16, 1961.
 A. Richard Backus, under appointment by the District Court of Appeal, for Appellant.
 Stanley Mosk, Attorney General, and Doris H. Maier, Assistant Attorney General, for Respondent.
 VAN DYKE, P. J.
 This is an appeal from a judgment entered upon a jury's verdict which bound appellant guilty of arson and two counts of burglary.
 The public defender who represented appellant at his trial filed a notice of appeal on his behalf, but later advised this court that after a review of the entire transcript he found no sufficient grounds to prosecute the appeal. Nevertheless, upon appellant's request for counsel, we appointed Richard Backus, Esquire, to represent him. Mr. Backus has advised the court that he found no error upon which a meritorious appeal could be based. After an independent review of the record, we have reached the same conclusion.
 [1] The testimony of appellant's two accomplices and the extrajudicial statements of appellant so overwhelmingly establish *772 his guilt that the jury would have been remiss in its duty if it had failed to convict him. There were no errors in law.
 The purported appeal from an order denying a new trial is dismissed as no motion for a new trial was made. The judgment is affirmed.
 Peek, J., and Warne, J. pro tem.,  [fn. *] concurred.
NOTES
[fn. *]  *. Assigned by Chairman of Judicial Council.